LAZARD RETIREMENT SERIES, INC. Lazard Retirement Enhanced Opportunities Portfolio Supplement to Prospectus dated May 1, 2015 The following replaces "Summary Section – Management – Portfolio Managers/Analysts": Sean Reynolds, a portfolio manager/analyst on the Investment Manager’s capital structure and convertibles-based teams, will serve from inception. Frank Bianco, a portfolio manager/analyst on the Investment Manager’s capital structure and convertibles-based teams, will serve from inception. The following replaces any contrary information in "Fund Management – Portfolio Management": Retirement Enhanced Opportunities Portfolio – Sean Reynolds and Frank Bianco September 29, 2015
